  8:17-cr-00216-LSC-SMB Doc # 40 Filed: 04/29/20 Page 1 of 2 - Page ID # 106



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:17CR216

       vs.
                                                       MEMORANDUM AND ORDER
BILLY DEAN PIKE,

                      Defendant.


       This matter is before the Court on the Defendant’s “Motion for Sentencing

Modification,” ECF No. 39. The Defendant seeks a modification of his sentence pursuant

to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act, Pub. L.

No. 115-391, 132 Stat. 5194 (2018), specifically to a term of home confinement.

       In Section 603 of the First Step Act, congress amended 18 U.S.C. § 3582(c)(1)(A)

to permit defendants to move a sentencing court for compassionate release “after the

defendant has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.”

       The Defendant refers the Court to a one-page document, ECF No. 39 at Page ID

103, and describes the document as “BOP exhausted remedy.” See Id. at Page ID 101.

The document, dated 1/15/20, does not identify the sender, the recipient, or any action

taken by the Bureau of Prisons. It simply indicates that the Defendant is “ELIGIBLE” for

some unspecified relief under the First Step Act and is that he is considered to present a

minimum risk of recidivism.        The document does not demonstrate the Defendant’s

exhaustion of his administrative remedies pursuant to 18 U.S.C. § 3582(c)(1)(A), nor does
  8:17-cr-00216-LSC-SMB Doc # 40 Filed: 04/29/20 Page 2 of 2 - Page ID # 107




the Defendant allege any facts from which the Court can infer that he has exhausted such

remedies.

      This Court cannot entertain the Defendant’s request for compassionate release

until his administrative remedies have been exhausted. Accordingly,



      IT IS ORDERED:

      1.     The Defendant’s “Motion for Sentencing Modification,” ECF No. 39, is
             denied without prejudice to resubmission following exhaustion of
             administrative remedies; and
      2.     The Clerk will mail a copy of this Memorandum and Order to the
             Defendant at his last known address.


      Dated this 29th day of April 2020.
                                                BY THE COURT:
                                                s/Laurie Smith Camp
                                                Senior United States District Judge




                                            2
